Dear Mr. Leonard:
You request a response to the following inquiry, as related in your correspondence:
           Pending the appointment of a new member to the St. Mary Parish Sewer District Board of Commissioners, does the member continue to serve even though he has submitted his resignation?
We respond in the affirmative to your question.  LSA-R.S. 42:2
governs this situation and provides:
           Every public officer in this state except in case of impeachment or suspension, shall continue to discharge the duties of his office until his successor is inducted into office.
The commissioner of the St. Mary Parish Sewer District Board occupies a "parish . . . appointive . . . position" under LSA-R.S.42:1 defining "public office', because the position is "established by the . . . laws of this state" pursuant to LSA-R.S.33:3887.  Further, the use of the word "shall" in LSA-R.S. 42:2
is mandatory, requiring this commissioner to continue to serve until his successor is inducted into office.
Very truly yours,
                           RICHARD P. IEYOUB Attorney General
                           BY: KERRY L. KILPATRICK Assistant Attorney General
RI/KLK/ 93-650